DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	Acknowledgment is made of Related U.S. Application Data: This application is a CON of 16/542,023 filed 08/15/2019, now PAT 11,288,053.	
3.	Claims filed 02/22/2022 (Preliminary Amendment) have been acknowledged and are pending in the application.

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 03/09/2022, 04/28/2022 and 10/03/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Double Patenting 
5. 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to: http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

6.	Claim(s) 2-21 of the instant application is rejected on the ground of non-statutory obviousness type double patenting as being unpatentable over claim(s) 1-19 of U.S. Patent No. 11,288,053. Although the claims at issue are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the same limitations. This is a non-provisional non-statutory obviousness type double patenting rejection.
The examiner recognizes that the instant application discloses a broader version for a conversion and restoration of computer environments to container-based implementations.  The related application performs similar operations such as the inclusion of obtaining, selecting and applying settings and data elements to the software images.  However, one of ordinary skill in the art would recognize that they are functionally similar and not patentably distinct from each other; the claims as presented can be instrumented individually, or in combination without limitations, or without departing from the spirit and scope of the inventions as specified in Applicant’s Specifications. Thus, one of ordinary skill in the art would recognize that the limitation differences are obvious variations of the invention defined in the claim of instant application: 17/665,119. Consequently, claims 2-21 are non-provisionally rejected on the ground of non-statutory obviousness double patenting as being unpatentable over claims stated in the rejection above.  

Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


9.	Claims 2-21 are rejected under the first inventor to file provisions of the AIA , 35 U.S.C. 102(a)(2) as being anticipated by Joshi et al. (Patent No. US 10,356,214 B2; hereinafter referred to as Joshi).
1. (canceled)

As per claim 2, Joshi discloses a method comprising: 
storing, by one or more computers, mapping data that maps settings and data elements from source server environments to containers of destination server environments, wherein the mapping data specifies different subsets of the settings and data elements from source server environments to be used in configuring different containers of destination server environments (See Fig. 1; and column 3, lines 25-47 – mapping components provisioning settings to destination computing environment); 
obtaining, by the one or more computers, settings and data elements of a particular server environment that provides functionality that is not implemented as containers (See column 3, lines 50-63 - not implemented as containers); 
selecting, by the one or more computers, multiple software images to use in providing a container-based implementation of the functionality of the particular server environment, the multiple software images being selected from a repository of container software images (See Fig. 1 – plurality of images selected from repository); 
for each of the multiple software images selected, using, by the one or more computers, the mapping data to select a subset of the settings and data elements of the particular server environment for configuring the software image (See Fig. 2 – subset of components); and
applying, by the one or more computers, the selected subsets of the  settings and data elements to the corresponding software images in the set of multiple software images, wherein the set of multiple software images is configured to operate together to provide the functionality of the particular server environment when the set of software images are run concurrently as containers (See Fig. 2, and column 21, line 51 – concurrent execution (parallel or sequential optional).

As per claim 3, Joshi discloses the method of claim 2 (See claim 2 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 102(a)(2)), further comprising creating a second server environment with the container-based implementation of the functionality of the particular server environment by creating a container for each of the software images in the set of multiple software images (See column 14, lines 60-65 and column 15, lines 1-10 – creates container for multiple images).

As per claim 4, Joshi discloses the method of claim 2 (See claim 2 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 102(a)(2)), comprising transmitting the set of multiple software images to a server system, wherein the server system is configured to run the software images in the set concurrently as respective containers to provide the functionality of the particular server environment (See column 6, line 65 and column 7, lines 1-39 – (concurrent execution based on type of application and their components).

As per claim 5, Joshi discloses the method of claim 4 (See claim 4 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 102(a)(2)), wherein transmitting the set of multiple software images to the server system comprises transmitting the set of multiple software images to the server system before applying a subset of the settings and data elements to the software image (See Fig. 2 – before applying).

As per claim 6, Joshi discloses the method of claim 2 (See claim 2 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 102(a)(2)), wherein applying the selected subsets of the settings and data elements to the corresponding software images comprises associating each of the software images in the set of multiple software images with a corresponding configuration file; wherein, for at least one of the software images in the set of multiple software images, the configuration file for the software image is based on the subset of settings and data elements selected for the software image; and wherein each of the software images is configured to access the associated configuration file when the software image is run as a container (See column 27, lines 45-65 and column 28, lines 1-5 – configuration file/subset of settings).

As per claim 7, Joshi discloses the method of claim 6 (See claim 6 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 102(a)(2)), wherein each of the configuration files specifies a set of parameters for operation of a container for the corresponding software image or for software running in the container for the corresponding software image (See column 20, lines 40-54 – manifest file).

As per claim 8, Joshi discloses the method of claim 7 (See claim 7 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 102(a)(2)), wherein the parameters specify at least one of the following: a hardware resource allocation for a container that runs an instance of the software image that accesses a configuration file with the parameters; a network port assignment for a container that runs an instance of the software image that accesses a configuration file with the parameters; a cache size for a container that runs an instance of the software image that accesses a configuration file with the parameters; and a capacity limit for a container that runs an instance of the software image that accesses a configuration file with the parameters (See column 4, lines 51-64; and column 8, line 55-65 and column 9, lines 1-10 – different configurations).

As per claim 9, Joshi discloses the method of claim 6 (See claim 6 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 102(a)(2)), comprising generating or updating the configuration files based on the subsets of the settings and data elements selected using the mapping data such that content configuration files configure containers with the corresponding software images to replicate the functionality of the particular server environment (See column 14, lines 22-59 – composition file/container manager).

As per claim 10, Joshi discloses the method of claim 2 (See claim 2 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 102(a)(2)), wherein applying the selected subsets of the settings and data elements to the corresponding software images comprises modifying one or more of the software images in the set of multiple software images using the corresponding subset of the settings and data elements (See column 17, lines 19-39 – modifications).

As per claim 11, Joshi discloses the method of claim 10 (See claim 10 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 102(a)(2)), wherein modifying one or more of the software images in the set of multiple software images comprises: for each of the one or more software images, using the subset of the settings and data elements selected for the software image to modify one or more of: a dependency for the software image; a software library for the software image; a tool for the software image; metadata for the software image; or a setting for the software image (See Fig. 2 – modifications; also column 3, lines 35-47).

As per claim 12, Joshi discloses the method of claim 10 (See claim 10 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 102(a)(2)), wherein each of the software images includes a set of read-only layers, and wherein modifying one or more of the software images in the set of multiple software images comprises adding one or more layers to the set of read-only layers of the software image (See column 8, lines 22-40; column 15, lines 55-65, and column 16, lines 1-14 – read or wrote layers, and modifying by adding layers).

As per claim 13, Joshi discloses the method of claim 2 (See claim 2 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 102(a)(2)), wherein selecting the set of multiple software images comprises selecting a predetermined set of one or more software images that corresponds to software of the particular server environment (See Fig. 2).

As per claim 14, Joshi discloses the method of claim 13 (See claim 13 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 102(a)(2)), wherein the set of multiple software images includes one or more software images in addition to the one or more software images in the predetermined set (See Fig. 2).

Claims 15-20 are essentially the same as claims 2-7 except they set forth the claimed invention as a system and are rejected with the same reasoning as applied hereinabove.

Claim 21 is essentially the same as claim 2 except it is set forth the claimed invention as one or more non-transitory computer-readable media and it is rejected with the same reasoning as applied hereinabove.
	
10.	Please see M.P.E.P. 2111 Claim Interpretation; Broadest Reasonable Interpretation [R-9]; 2111.01   Plain Meaning [R-9]: III.    “Plain Meaning” Refers to the ordinary and customary meaning given to the term by those of ordinary skill in the art”
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
.  Claims must be given the broadest reasonable interpretation during examination, and limitations appearing in the specification but not recited in the claim are not read into the claims (See M.P.E.P. 2111 [R-I]).
						
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCISCO JAVIER APONTE whose telephone number is (571)270-7164.  The examiner can normally be reached on M-F: 8-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on (571)272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANCISCO J APONTE/Primary Examiner, Art Unit 2198                                                                                                                                                                                                        10/18/2022.